FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRED KNOX,                                       No. 12-16163

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02596-EMC

  v.
                                                 MEMORANDUM *
PATRICK R. DONAHOE, Postmaster
General,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Fred Knox appeals pro se from the district court’s judgment dismissing his

employment action alleging discrimination, harassment, and retaliation in violation

of federal anti-discrimination laws. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a dismissal for failure to comply with a pre-

filing review order, In re Fillbach, 223 F.3d 1089, 1090-91 (9th Cir. 2000), and

review de novo a dismissal under Fed. R. Civ. P. 12(b)(6), Wood v. City of San

Diego, 678 F.3d 1075, 1080 (9th Cir. 2012). We affirm.

      The district court did not abuse its discretion by dismissing Knox’s action

because Knox conceded at a hearing that his complaint encompassed alleged

discrimination starting in 1995, which was within the scope of the pre-filing review

order, dated December 22, 2003, and he failed to comply with the pre-filing

requirements. See In re Fillbach, 223 F.3d at 1090-91.

      To the extent that Knox alleged a retaliation claim based on events after

2003, the district court properly dismissed for failure to state a claim under Rule

12(b)(6). See Johnson, 534 F.3d at 1121-22 (identifying circumstances warranting

dismissal for failure to state a claim under Rule 12(b)(6)); Ray v. Henderson, 217
F.3d 1234, 1240, 1242-43, 1245 (9th Cir. 2000) (setting forth the elements of

prima facie case of retaliation, including “adverse employment action”

requirement, and of retaliatory harassment under Title VII); see also Poland v.

Chertoff, 494 F.3d 1174, 1179-80 & n.1 (9th Cir. 2007) (discussing the elements of

a retaliation claim under the Age Discrimination in Employment Act).

      We decline to consider Knox’s contentions regarding the validity of the pre-


                                           2                                    12-16163
filing review order because we reviewed and affirmed the order in a prior appeal.

See Knox v. Potter, 130 F. App’x 918 (9th Cir. 2005).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   12-16163